                 Case 1:20-cv-00362 Document 1 Filed 02/11/20 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                         )
                                                  )
            Petitioner,                           )
                                                  )
            v.                                    )    Civil Action No. 20-362
                                                  )
ANDREW P. CAFFES,                                 )
                                                  )
            Respondent.                           )

        PETITION TO ENFORCE INTERNAL REVENUE SERVICE SUMMONS

       The United States of America, on behalf of its agency, the Internal Revenue Service, and

by its attorney, Robert K. Hur, United States Attorney for the District of Maryland, avers to this

Court as follows:

       1.         This is a proceeding brought pursuant to the provisions of sections 7402(b) and

7604(a) of Title 26, U.S.C, to judicially enforce an Internal Revenue Service summons.

       2.         Erin Kennedy is a Revenue Officer of the Internal Revenue Service, employed in

Small Business/Self-Employed Compliance Area 3, and is authorized to issue an Internal

Revenue Service summons pursuant to the authority contained in Section 7602 of Title 26

U.S.C., and Treasury Regulations § 301.7602-1, 26 C.F.R. § 301.7602-1.

       3.         The respondent, Andrew P. Caffes, resides or is found at 12109 Flint Lane, Bowie

MD 20715 within the jurisdiction of this court.

       4.         Revenue Officer Erin Kennedy is conducting an investigation for the collection of

individual tax liabilities on Andrew P. Caffes, stated on Form 6637 for the calendar periods

ending December 31, 2007, December 31, 2008, December 31, 2009, December 31, 2010,

December 31, 2011, and December 31, 2012; and Trustfund Recovery Penalty for the quarterly

periods ending March 31, 2008, June 30, 2008, September 30, 2008, December 31, 2008, March
             Case 1:20-cv-00362 Document 1 Filed 02/11/20 Page 2 of 4



31, 2009, June 30, 2009, September 30, 2009, December 31, 2009, March 31, 2010, June 30,

2010, September 30, 2010, December 31, 2010, March 31, 2011, June 30, 2011, September 30,

2011, December 31, 2012, and March 31, 2013. In addition, Revenue Officer Erin Kennedy is

conducting an investigation into the collection of individual tax liabilities of Andrew P. Caffes

stated on Form 6638 for the calendar periods ending December 31, 2013, December 31, 2014,

December 31, 2015, December 31, 2016, and December 31, 2017, as is set forth in the

Declaration of the Revenue Officer attached as Exhibit 1.

       5.      The respondent, Andrew P. Caffes, is in possession and control of testimony and

other documents concerning the above-described investigation.

       6.      On April 4, 2019, Revenue Officer Erin Kennedy issued two Internal Revenue

Service summonses directing the respondent, Andrew P. Caffes, to appear before Revenue

Officer Erin Kennedy on May 8, 2019, 31 Hopkins Plaza, Room 950, Baltimore MD 21201, to

testify and to produce books, records, and other data described in the summons. Attested copies

of the summonses were left at the last and usual place of abode of the respondent, Andrew P.

Caffes, by Rachel A. Foley, Revenue Officer, on April 4, 2019. The summonses are attached

and incorporated as Exhibit 2.

       7.      On May 8, 2019, the respondent, Andrew P. Caffes, did not appear in response to

the summonses. The respondent’s refusal to comply with the summonses continues to date as is

set forth in the declaration of Revenue Officer Erin Kennedy attached as Exhibit 1.

       8.      The books, papers, records, or other data sought by the summons are not already

in possession of the Internal Revenue Service.

       9.      All administrative steps required by the Internal Revenue Code for the issuance of
             Case 1:20-cv-00362 Document 1 Filed 02/11/20 Page 3 of 4



a summons have been taken.

       10.     It is necessary to obtain the testimony and examine the books, papers, records, or

other data sought by the summons in order to properly investigate the Federal tax liability of

Andrew P. Caffes as described in Paragraph Four of this Petition. See also, Exhibit 1.

       WHEREFORE, the petitioner respectfully prays:

       1. That this Court enter an order directing the respondent, Andrew P. Caffes, to show

cause, if any, why he should not comply with and obey the aforementioned summonses and each

and every requirement thereof.

       2. That the Court enter an order directing the respondent, Andrew P. Caffes, to obey the

aforementioned summonses and each and every requirement thereof by ordering the attendance,

testimony, and production of the books, papers, records, or other data as is required and called

for by the terms of the summons before Revenue Officer Erin Kennedy or any other proper

officer or employee of the Internal Revenue Service at such time and place as may be fixed by

Revenue Officer Erin Kennedy, or any other proper officer or employee of the Internal Revenue

Service.

       3. That the United States recover its costs in maintaining this action.

       4. That the Court grant such other and further relief as is just and proper.

                                                 ROBERT K. HUR
                                                 United States Attorney

                                         By:          /s/
                                                 Molissa H. Farber
                                                 Assistant United States Attorney
                                                 Federal Bar No. 802255
                                                 District of Maryland
                                                 36 S. Charles Street, 4th Floor
                                                 Baltimore, MD 21201
                                                 (410) 209-4862
                                                 Molissa.Farber@usdoj.gov
                Case 1:20-cv-00362 Document 1 Filed 02/11/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I certify that on February 11, 2020, I served a copy of the foregoing Petition to Enforce

Internal Revenue Service Summons by filing that document with the Clerk of the Court under

the Court’s CM/ECF system, which electronically transmits a copy to the registered participants,

and mailed paper copies by first class mail, postage prepaid, to those identified as nonregistered

participants.

       Andrew P. Caffes
       12109 Flint Lane
       Bowie, MD 20715
                                                            /s/
                                                     Molissa H. Farber
                                                     Assistant United States Attorney
